Citation Nr: 1756303	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  13-26 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to an initial net rating in excess of 20 percent for major depressive disorder for the period prior to December 2, 2013.

2. Entitlement to a net rating in excess of 40 percent for major depressive disorder for the period after December 2, 2013.

3. Entitlement to an initial rating in excess of 10 percent for hepatitis B/C for the period prior to December 2, 2013.

4. Entitlement to a rating in excess of 60 percent for hepatitis B/C for the period after December 2, 2013.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to May 1973.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in Togus, Maine.

In December 2013, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In April 2015, the Board remanded the Veteran's appeal for additional evidentiary development. The Board notes that during development, the Veteran's rating for major depressive disorder was increased to 40 percent disabling and his rating for hepatitis B/C was increased to 60 percent disabling, both of which were effective December 2, 2013. The Veteran was later awarded a total disability rating based on individual unemployability (TDIU), also effective December 2, 2013. The Board further notes that the Veteran did not meet the schedular criteria for a TDIU prior to the December 2, 2013 date of increase, and the Veteran has not expressed disagreement with the assigned effective date of his TDIU award. 

The Board acknowledges that the Veteran is now in receipt of a 100 percent total rating. Regardless, this matter concerns initial disability ratings spanning multiple time periods, and the appeal has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 

FINDINGS OF FACT

1. Service connection for major depressive disorder was granted based on aggravation of a non-service connected disability by a service-connected disability.

2. The Veteran's baseline, pre-aggravation, major depressive symptoms were rated as 30 percent disabling.

3. The Veteran was initially assigned a 20 percent net disability rating after deduction of his baseline severity as he met the criteria listed under the 50 percent schedular criteria for major depressive disorder.

4. For the period prior to December 2, 2013, the Veteran's symptoms of major depressive disorder have resulted in occupational and social impairment with reduced reliability and productivity. Symptoms of occupational and social impairment in most areas have not been demonstrated.

5. For the period after December 2, 2013 the Veteran's symptoms of major depressive disorder have resulted in occupational and social impairment with reduced reliability and productivity in most areas. Symptoms of total occupational and social impairment have not been demonstrated.

6. For the period prior to December 2, 2013, the Veteran's hepatitis B/C has resulted in symptoms such as intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks during the past 12 month period.

7. For the period after December 2, 2013, the Veteran's hepatitis B/C has resulted in symptoms such as daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.


CONCLUSIONS OF LAW

1. Prior to December 2, 2013, the criteria for an initial net disability rating in excess of 20 percent for major depressive disorder have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.310, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9434 (2017).

2. For the period after December 2, 2013, the criteria for a net disability rating in excess of 40 percent for major depressive disorder have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.310, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9434.

3. Prior to December 2, 2013, the criteria for an initial disability rating in excess of 10 percent for hepatitis B/C have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.114, Diagnostic Codes 7345, 7354.

4. For the period after December 2, 2013, the criteria for a disability rating in excess of 60 percent for hepatitis B/C have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.114, Diagnostic Codes 7345, 7354.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2017). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decisions on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2017). There has been no contention to the contrary.

Pursuant to the Board's April 2015 remand, the AOJ provided the Veteran with VA examinations and opinions which were responsive to the questions asked of the examiner, and issued a supplemental statement of the case in November 2015. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30

Legal Principles -  General

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

In an October 2011 rating decision, the RO granted service connection for major depressive disorder. The RO considered the provisions of 38 C.F.R. § 3.310 and granted service connection for major depressive disorder on the basis that it was aggravated by the Veteran's service-connected hepatitis B/C. A 20 percent evaluation was assigned, effective September 7, 2011. VA is required to grant service connection for the degree of aggravation of a nonservice-connected condition by a service-connected disability and to pay compensation for that level of disability attributable to such aggravation. See Allen v. Brown, 7 Vet. App. 439 (1995). In such a case, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the nature progress of the disease, from the current level. 38 C.F.R. § 3.310; 71 Fed. Reg. 52744  (Sept. 7, 2006). 

In assigning the initial net rating for major depressive disorder, the RO determined that the pre-aggravation baseline level of disability of the Veteran's major depressive disorder was 30 percent disabling based on the findings in an October 2011 VA psychiatric examination. The RO then determined that the level of disability of the Veteran's major depressive disorder following aggravation was 50 percent disabling. Pursuant to 38 C.F.R. § 3.310(b), the RO then deducted the pre-aggravation baseline level of severity (30 percent) from the then current level of severity (50 percent) and assigned a 20 percent disability evaluation. See October 2011 RO rating decision. His major depressive disorder was subsequently increased to the current 70 percent rating effective December 2, 2013, but he is only compensated for a net total of 40 percent (i.e., the level of severity of 70 percent deducted from the pre-aggravation baseline level of 30 percent). See June 2015 RO rating decision.  

Major Depressive Disorder for the Period Prior to December 2, 2013

The Veteran contends that he is entitled to an initial net rating in excess of 20 percent for major depressive disorder for the period prior to December 2, 2013. Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9434, as 50 percent disabling from September 7, 2011 to December 1, 2013, with a resultant net rating of 20 percent. The Board observes that a June 2015 rating decision increased the Veteran's major depressive disorder to 70 percent disabling, effective August 14, 2015. The net rating is presently evaluated as 40 percent disabling, effective December 2, 2013 and will be discussed in the following section. 

Under Diagnostic Code 9434, which is governed by a General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. See Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004). Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

In assessing the evidence of record, it is important to note that the Global Assessment of Function (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or coworkers). A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Based on the evidence presented, the Board finds that for the period prior to December 2, 2013, a net rating higher than 20 percent disabling for major depressive disorder is not warranted. A review of the record discloses that the Veteran's symptoms during this time frame are more characteristic of a disability picture that is contemplated by a 50 percent rating rather than that contemplated by a 70 percent rating or higher under Diagnostic Code 9411. Few of the type of criteria contemplated for a 70 percent rating or higher have been demonstrated and the resultant 20 percent net rating for major depressive disorder is appropriate. 

As an initial matter, the Board notes that the Veteran has received some VA treatment, therapy, and prescription medication for his major depressive disorder. 

The Board notes that the Veteran's Social Security Administration records reveal that he is disabled primarily due to a left knee condition, along with a secondary condition characterized as a mood disorder. 

The Veteran was afforded a VA examination in October 2011. Upon examination, the examiner confirmed a diagnosis of major depressive disorder. The Veteran stated his symptoms as lacking energy, not sleeping, and days of significant stress. The Veteran's symptoms were noted to cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care, and conversation. The examiner reported that the Veteran became depressed after he was laid off from a job and later became suicidal. The examiner reported the Veteran's symptoms as depressed mood and anxiety. The examiner opined that the basis of the Veteran's depression was his job loss, however his hepatitis B/C aggravated his depression. The examiner reported that when the Veteran gets depressed, his GAF score drops to a 15 which indicates some danger of hurting himself or others and he is at risk for suicide. The examiner noted that the Veteran's baseline GAF is 55 and the increased manifestations are due in part to his hepatitis B/C. However, the examiner could not separate out the symptoms or be more specific than that. The examiner opined that if the Veteran had not lost his job then he would not be depressed. 

In December 2013, the Veteran testified that his major depressive disorder symptoms had worsened significantly since his last VA examination. He described certain days when he gets very frustrated and irritable, and indicated that he struggles with his symptoms on a daily basis. The Veteran also stated that he would like to continue to undergo VA therapy for his condition. 

The above findings, to include the lay statements of record, pertinent treatment records and the October 2011 VA examination, justify no more than a 20 percent net rating during this appeal period. The October 2011 VA examiner reported pre-aggravation symptoms indicative of a 30 percent rating based on evidence that showed occupational and social impairment with occasional decrease in work efficiency. Although he had the opportunity to do so, the VA examiner did not conclude that the Veteran's major depressive disorder caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment thinking and/or mood. Instead, the examiner's findings show that following aggravation, the total disability is 50 percent disabling because of the Veteran's increased manifestations which include a risk for suicide are only partially due to his hepatitis B/C. The total net disability rating is therefore 20 percent. 

For the reasons stated above and given the absence of symptoms during this period such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and given the absence of an inability to establish and maintain effective relationships, the Board finds against a 70 percent rating during this time period, which would in turn result in a 40 percent net rating when the Veteran's baseline of 30 percent is deducted from a potential 70 percent disability rating. 

It is well to note that while an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered, that classification is not determinative of the percentage disability rating to be assigned. 38 C.F.R. § 4.126 (2017). Here, the Veteran's baseline GAF score was 55 at his October 2011 examination, denoting moderate symptoms. According to the examiner, the Veteran's GAF score drops to 15 when he gets depressed and he is at risk for suicide, and any increased manifestations of depression are at least due in part to the Veteran's hepatitis B/C.

The Board finds that the Veteran has been competent and credible when reporting his symptoms during this time. The medical and lay evidence, however, establish that there is occupational and social impairment with reduced reliability and productivity. The manifestations, even when accepted as credible, do not establish occupational and social impairment with deficiencies in most areas. Although the Veteran reports some social and occupational impairment, problems with sleep disturbance, irritability, stress, and lack of energy, such symptoms do not warrant a 70 percent evaluation or higher when all the other manifestations are considered during this period. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In sum, the Veteran's symptoms for the period prior to December 2, 2013 are more characteristic of a disability picture that is contemplated by a 50 percent rating and corresponding 20 percent net rating. Neither the lay or credible medical evidence shows his symptoms meet the level required for a 70 percent evaluation or higher net rating for this period. As such, the Veteran's claim must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable. See 38 U.S.C. § 5107. 

Major Depressive Disorder for the Period after December 2, 2013

The Veteran also contends that he is entitled to a net rating in excess of 40 percent for major depressive disorder for the period after December 2, 2013. As discussed above, a June 2015 rating decision increased the Veteran's major depressive disorder to a 40 percent net rating, effective December 2, 2013.

The Veteran underwent a private psychological examination in April 2014. The psychologist diagnosed the Veteran with a long-term depressive disorder, which results in a loss of self-esteem and damage to his overall self-concept stemming from his loss of employment approximately eight years ago. The psychologist remarked that the Veteran's hepatitis B/C may exacerbate his condition and it may also be exacerbated by marital problems. The psychologist opined that the Veteran would be rated as 30 percent disabled, and his symptoms cause occupational and social impairment with occasional decrease in work efficiency  and intermittent periods of inability to perform occupational tasks. The Veteran's GAF score was 55. 

Pursuant to the Board's April 2015 remand, the Veteran was afforded another VA examination in June 2015. Upon examination, the examiner again confirmed a diagnosis of major depressive disorder. The Veteran stated that he prefers to be alone in his room and that he tends to withdraw from people. He stated that his relationship with his wife has declined and that there is no more love in the marriage. He also stated that he does not have any hobbies and only does what he has to do each day. The Veteran reported that he received prior VA therapy but thought it was a waste of time and stopped. He also reported suicidal thoughts. The examiner noted that the Veteran was oriented to time, place, and person. The Veteran's speech was noted to be coherent, with depressed mood and flattened affect. The examiner reported the Veteran's symptoms as depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective relationships, difficulty adapting to stressful circumstances, and suicidal ideation. 
The examiner characterized the Veteran's symptoms as causing occupational and social impairment with deficiencies in most areas. The Veteran's GAF score was 50. 

Based on a review of the record, the Board finds that at no time for the period after December 2, 2013 has the Veteran shown total occupational and social impairment, and therefore a net disability rating in excess of 40 percent is not warranted. The record does not show any evidence of a gross impairment in the Veteran's thought processes or communication, nor is there evidence of any delusions or hallucinations. At all times the Veteran has been found to have normal speech, behavior, appearance, insight, judgment, and thought processes. The Veteran has never shown grossly inappropriate behavior or abnormal thought or judgment. 

The Veteran's examinations of record consistently show that the Veteran is oriented to time and place, his behavior is appropriate, he is able to perform activities of daily living, and he communicates normally. The Veteran has been shown to have frequent mood disturbances, and has been noted to have felt depressed, frustrated, or anxious. The Board observes that the Veteran has a tendency to isolate himself. The Veteran has consistently denied any homicidal intent or plans, but has had some suicidal ideations. Finally, the evidence demonstrates that the Veteran was able to establish and maintain some relationships, particularly with his wife and adult children. Although their marriage is strained at times, it appears that they are raising some of their grandchildren together. 

Many of the Veteran's reported symptoms are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which the current 70 percent disability rating and resultant 40 percent net rating has been assigned. See 38 C.F.R. § 4.130. Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment.

The Board notes that there are simply no other VA or private treatment records to suggest a higher disability rating is warranted. The Board further notes that the Veteran has stopped attending VA therapy sessions, which would also shed light on his symptoms. Moreover, the Veteran testified before the Board in December 2013 that his symptoms had worsened, and his disability rating was subsequently increased and became effective on the date of his testimony before the Board. 

Accordingly, in this case, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria. As noted above, many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that, while not specifically listed, are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula. In this case, the Veteran's symptoms as described above are consistent with the current 70 percent disability rating and corresponding net rating of 40 percent when the pre-aggravation 30 percent disability rating is accounted for.

In sum, for the period after December 2, 2013, the Veteran's depressive disorder symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating and net rating of 40 percent. Neither the lay or credible medical evidence shows his symptoms meet the level required for a 100 percent evaluation. As such, the Veteran's claim must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable. See 38 U.S.C. § 5107. 

Hepatitis B/C for the Period Prior to December 2, 2013

The Veteran contends that he is entitled to an initial rating in excess of 10 percent for hepatitis B/C for the period prior to December 2, 2013. Such disability has been rated under 38 C.F.R. § 4.114, Diagnostic Codes 7345-7354, as 10 percent disabling from August 24, 2007 to December 1, 2013. Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2017). The Board observes that a June 2015 rating decision increased the Veteran's hepatitis B/C to 60 percent disabling, effective December 2, 2013, which will be discussed in the next section.

Diagnostic Code 7345 is the code that is used for rating a chronic liver disease without cirrhosis, including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, and drug-induced hepatitis, but specifically excluding bile duct disorders and hepatitis C. To the extent that the RO has used a hyphenated diagnostic code, the Board will consider all criteria, including whether a rating may alternatively be warranted under DC 7354, which is intended to rate serologic evidence of a hepatitis C infection, and the signs and symptoms due to such an infection. Id.

Both Diagnostic Codes 7345 and 7354 provide that when nonsymptomatic a noncompensable rating is warranted. A 10 percent rating is warranted when there is intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  

A 20 percent rating is warranted when there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12 month period. Id. 

A 40 percent rating is warranted when there is daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. Id.

A 60 percent rating is warranted when there is daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly. Id.

A 100 percent rating is warranted when there is evidence of near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain). Id.

Note (1) to both Diagnostic Codes 7345 and 7354 provided that sequelae such as cirrhosis or malignancy of the liver are to be rated under an appropriate Code, but not to use the same signs and symptoms as the basis for rating under Diagnostic Code 7345 or 7354 respectively, and under a Diagnostic Code for sequelae. Id. 

Note (2) provides that, for purposes of rating conditions under Diagnostic Code 7345 or 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician. Id.  

Initially, the Board notes that the Veteran has received some treatment for chronic liver problems, including hepatitis B/C. 

A treatment report dated September 5, 2007 shows that the Veteran reported thinking his liver swells during the day and goes down at night. The Veteran was shown to have denied any associated weight gain and to have denied any additional complaints. Physical examination accomplished at the time showed him to be well nourished, well developed and to be in no acute distress. The Veteran's weight was recorded as 132 pounds. His eyes, chest, and head were shown to be normal. Examination of the abdomen showed there to be no tenderness masses or organomegaly. There was shown to be some prominence of soft tissue in the medial right upper quadrant of the abdomen that was more prominent when he tried to sit up. The assessment was shown to be abdominal or pelvic swelling, mass, or lump. 

Subsequent treatment reports from December 2007 through October 2008 show the Veteran was seen regarding chest and abdominal pain, with pain sometimes around the liver area. However, physical examinations showed him to be well nourished and well developed and to be in no acute distress. His weight was listed as ranging from 139 to 141 pounds. Abdominal examinations showed there to be no tenderness on palpation and there was no organomegaly. Blood testing showed his AST and ALT levels to be normal. There was shown to be an assessment of hepatitis C which was stable. 

The Veteran was afforded a VA examination in December 2007. The Veteran reported noticing some yellow in the whites of his eyes two to three times since leaving military service. He also reported experiencing some right upper quadrant pain a couple of times a week which lasts five to ten minutes, but is not incapacitating. He stated that he lost quite a bit of weight during the previous season when he weighed 110 pounds but gaining it back and currently weighing 142 pounds. Physical examination showed him to be in no acute distress. There was shown to be no jaundice present and his weight was recorded as 142 pounds. The Veteran's heart and lungs were shown to be normal. There was shown to be no tenderness to palpation of the abdomen and there was shown to be no organomegaly. The assessment was reported as a history of hepatitis C with notations of hepatitis B. In an addendum to the VA examination the examiner opined that the Veteran's hepatitis is least as likely as not related to his military service. The examiner further indicated the hepatitis B and C had a mild impact on his ability to accomplished chores shower and travel and a moderate impact on his ability to participate in sports, exercise, and recreational activities. 

The Veteran was later afforded another VA examination in March 2011. The Veteran reported that he was not receiving any current treatment for his hepatitis B/ C. It was indicated that he does not currently have cirrhosis or liver disease. However, it was reported he experienced one incapacitating episode from liver disease during the past 12 months. There was shown to be no extra hepatic manifestations of his liver disease. The Veteran reported experiencing intermittent fatigue and nausea. The Veteran denied any malaise, vomiting, anorexia, right upper quadrant pain, or weight loss. Physical examination showed his weight to be 140 pounds and there was no evidence of malnutrition. Examination of the abdomen was normal. There was no evidence of portal hypertension or signs of liver disease. It was indicated that his laboratory results from 2006 to 2008 showed the hepatitis C RNA quantitative to be 6.2 and 3.47 with the normal range being less than 1.9. The assessment was shown to be hepatitis B/C. The examiner further provided the following comments:

The Veteran has a history [of] hepatitis B and C confirmed by lab markers with some inconsistency. The Veteran has no current physical findings. The Veteran describes chronic symptoms of fatigue. The fatigue is multi-factorial [and it] would be impossible to separate the contribution of hepatitis B and hepatitis C to the Veteran's symptoms of fatigue. There is a complicated history of kidney disease and anemia and chronic alcohol use. 

In an addendum to the VA examination the examiner indicated the incapacitating episodes are manifested by intermittent fatigue and nausea, which last for 2 days.

In December 2013, the Veteran testified that his hepatitis B/C symptoms had worsened significantly since his last VA examination. Notably, he complained of increased fatigue and nausea, as well as weight loss. 

In light of the evidence above, the Board finds that manifestations of hepatitis B/C have not met or approximated the criteria for a rating in excess of 10 percent for the period prior to December 2, 2013. Specifically, the Veteran's treatment records show during the course of this appeal period, he was seen on multiple occasions with complaints of abdominal pain, fatigue and nausea and his weight is shown to have fluctuated from 113 pounds to 142 pounds. VA examination results show complaints of intermittent fatigue and nausea with one incapacitating episode lasting 1 to 2 days over the last 12 months and the VA examiner indicated that the Veteran's hepatitis B/C resulted in a mild impairment in his ability to accomplish chores and exercise due to intermittent fatigue. 

There is no evidence to suggest daily symptoms requiring dietary restriction or continuous medication. In short, there is no evidence shown required by the next higher rating and there is no other diagnostic code applicable to the Veteran's hepatitis B/C for this period. As such, the Veteran's claim must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable. See 38 U.S.C. § 5107. 

Hepatitis B/C for the Period after December 2, 2013

The Veteran also contends that he is entitled to a rating in excess of 60 percent for hepatitis B/C for the period after December 2, 2013. As discussed above, a June 2015 rating decision increased the Veteran's hepatitis B/C to 60 percent disabling, effective December 2, 2013.

Pursuant to the Board's April 2015 remand, the Veteran was provided another VA examination in June 2015. The examiner provided a diagnosis of hepatitis B/C, onset in the 1970s. The examiner provided a thorough summary of the Veteran's previous VA examination, which is also described above. The examiner noted that the Veteran is prescribed continuous medication to control his liver conditions. The examiner recorded the Veteran's symptoms as daily fatigue and daily malaise, with weight loss from 142 pounds to a current weight of 120 pounds. No incapacitating episodes over the past 12 months were noted. 

The Board observes that there are no additional treatment reports of record, and his disability rating was subsequently increased to 60 percent and became effective on the date of his testimony before the Board. 

Having carefully considered the Veteran's contentions in light of the evidence recorded and the applicable law, the Board finds that the criteria for a 100 percent rating have not been met during this appeal period as the Veteran has not exhibited near-constant debilitating symptoms due to his hepatitis B/C. 

Although the record reflects that Veteran has experienced periods of fatigue, malaise, nausea, and weight loss, there is no indication that such symptoms have been near-constant and debilitating. Importantly, the April 2015 examiner reported that the Veteran's symptoms occur daily and she did not mark the box denoting symptoms that are "near-constant and debilitating." In sum, there is no indication in the medical record to suggest that the Veteran has suffered from near-constant and debilitating hepatitis B/C symptoms during this appeal period. Accordingly, the criteria for a higher 100 percent rating are not met at any time during this appeal period. 

The Board has carefully considered the Veteran's contentions in making this decision. However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign higher disability ratings for his service-connected hepatitis B/ C. In this case, the current level of disability shown is encompassed by the ratings assigned and with due consideration to the provision of 38 C.F.R. § 4.7, higher evaluations are not warranted for this period. As such, the Veteran's claim must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable. See 38 U.S.C. § 5107. 



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial net rating in excess of 20 percent for major depressive disorder for the period prior to December 2, 2013 is denied.

Entitlement to a net rating in excess of 40 percent for major depressive disorder for the period after December 2, 2013 is denied.

Entitlement to an initial rating in excess of 10 percent for hepatitis B/C for the period prior to December 2, 2013 is denied.

Entitlement to a rating in excess of 60 percent for hepatitis B/C for the period after December 2, 2013 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


